HARSHA, J.,
concurring
I concur in judgment and the well-written principal opinion and write solely to indicate my agreement with Justice Douglas's concurring opinion in Bobo, supra. The dilemma now faced by lower courts in Ohio has been caused by the characterizationof the dependency exemption as a property interest. In my opinion, it would more properly be considered in conjunction with custody and support' determinations This approach is not only more accurate in.terms of the true nature of the exemption, but also allows the trial court to retain jurisdiction to redetermine its allocation based upon changing circumstances
Given the conflict between our opinion, which is legally mandated as is so aptly pointed out by Judge Stephenson, and the decision in Helm, supra, I would certify that matter to the Supreme Court for ultimate resolution, and hopefully, clarification.